PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shoshtaev et al.
Application No. 15/909,773
Filed: 1 Mar 2018
For: KNOTLESS ORTHOPEDIC STABILIZATION SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed July 14, 2021 under 37 CFR 1.313(c)(2), to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED AS MOOT.

In view of the electronic decision, decision date July 14, 2021, this petition is dismissed as moot.

Telephone inquiries should be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions